Citation Nr: 1533312	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's claim was remanded for additional development in March 2011, February 2012, and September 2013. 

The issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) being referred has been raised by the record in a VA Form 21-8940, Veteran's Applications for Increased Compensation Based on Unemployability dated in December 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The claims file is void of any competent evidence linking a diagnosis of vertigo to the Veteran's active service or a service connected disability.


CONCLUSION OF LAW

Criteria for service connection for vertigo have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.   Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran also submitted information about vertigo from the internet.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Historically, the Veteran submitted a claim of entitlement to service connection for vertigo in May 2006.  The claim was denied in a September 2007 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  

The Veteran contends that he has vertigo related to service connected tinnitus or as secondary to ear infections and/or a head injury in service.  

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for vertigo.  The records do describe treatment for various ear infections and bleeding from both ears during service.  Additionally, the Veteran wrote in June 2007 that he was seen at least eleven times during service for ear problems.

At a December 1977 VA audiological examination, the Veteran did not report vertigo, although it is not clear that the Veteran was ever specifically asked about vertigo.

Associated with the claims file is a Certification of Health Care Provider form from the U.S. Department of Labor dated in April 2001.  Dr. J. Hudson indicated that the Veteran had been treated for vertigo.  No treatment records were associated with the form.  

At a February 2006 VA audiological examination, the Veteran did not report vertigo.  

VA treatment reports dated in June 2006 reflect that the Veteran was seen for an audiological evaluation in conjunction with an ear, nose, and throat (ENT) visit.   He stated that he had experienced vertigo for at least six years or more.  He indicated that he only noticed vertigo under certain conditions.  He was unable to look up when walking without feeling off balance.  He walked to the right when he was on a soft surface such as sand and he wobbled and weaved when he closed his eyes when standing up.  He did not report any type of spinning sensation but stated it was more a feeling of being drunk.  At an otolaryngology evaluation on the same date he was seen for chronic vertigo.  The Veteran reported a feeling of being tipsy when he walked and looked up with no true whirling vertigo and no associated hearing loss or tinnitus.  The examiner assessed the Veteran with mild vertigo associated only with looking up with possible cervical versus positional vestibular cause.  No medication was prescribed for the Veteran's reported vertigo.  In September 2006, the Veteran reported that he felt off balance and kind of tipsy only when he looked up which resolved quickly in ten seconds on looking straight ahead.  He was not assessed with vertigo at that time.  In July 2007, the Veteran reported tinnitus and noted that he experienced vertigo two to three weeks prior to his visit while replacing the lightbulbs at his church.  He reported that was the only time in the recent past that he had experienced those symptoms and that it only lasted two to three minutes and he had not had any symptoms since that time.  In January 2008, the Veteran denied vertigo.  

At an October 2013 VA examination, the examiner indicted that the Veteran had not been diagnosed with an ear or vestibular condition.  The Veteran reported that when he worked as a steel worker in the 1970s he experienced a time when he could no longer walk the girders and although he felt unstable while at heights it was not a problem on the ground.  Later in the history he stated that more recently he had problems with feeling light-headed which occurred when he was hyperextending his neck.  The examiner noted that at no time did the Veteran describe true vertigo and he was not taking medication for any diagnosed condition.  Following a review of the claims file and relevant medical history and examination of the Veteran, the examiner indicated that the Veteran's onset of the inability to walk girders in the 1970s had the characteristics of agoraphobia and the condition of light-headedness in hyperextension of the head was vascular in nature.  He concluded that none of the Veteran's reported symptoms were ENT in origin.  Rather, the examiner felt that the inability to walk on girders had the characteristics of agriphobia, and the light headedness was vascular in nature.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for vertigo.  

The Board acknowledges that the Veteran is competent to report that the symptoms he attributes to vertigo.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced symptoms such as dizziness or a feeling of "being tipsy."

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board acknowledges that a form from the Department of Labor dated in 2001 reflects a report of treatment for vertigo; however, no treatment records were associated with this form.  While the Veteran's VA treatment reports reflect that he had complaints of vertigo like symptoms on several occasions, the records do not reflect any pharmaceutical or any other treatment for this disability.  Moreover, the Veteran specifically denied vertigo in January 2008 and no further reference to vertigo was included in the records from VA.  While the June 2006 ENT entry denotes a diagnosis of mild vertigo, the examiner specifically found that the Veteran's symptoms did not describe "true whirling vertigo."  When the Veteran was examined by VA in 2013 for the purpose of verifying a diagnosis of vertigo, the examiner specifically found that the Veteran's complaints were not true vertigo and that his complaints were not ear, nose, and throat in nature and vertigo was not diagnosed at that time.  Consequently, the objective findings did not support the finding of a diagnosis of vertigo.  Symptoms alone, such as a spinning sensation and dizziness, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).   

Accordingly, the claim for service connection for vertigo is denied.


ORDER

Service connection for vertigo is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


